                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

REBECCA D. ANDES,                          )
                                           )
              Plaintiff,                   )
                                           )
v.                                         )       No. 3:18-CV-169-HBG
                                           )
ANDREW M. SAUL,1                           )
Acting Commissioner of Social Security,    )
                                           )
              Defendant.                   )

                                           ORDER

       For the reasons stated in the Memorandum Opinion entered contemporaneously herewith,

Plaintiff’s Motion for Summary Judgment [Doc. 11] is DENIED, and the Commissioner’s Motion

for Summary Judgment [Doc. 15] is GRANTED.             The decision of the Commissioner is

AFFIRMED. The Clerk of Court is DIRECTED to close this case.

       IT IS SO ORDERED.

                                           ENTER:


                                           United States Magistrate Judge



 ENTERED AS A JUDGMENT
     s/ -RKQ/0HGHDULV
    CLERK OF COURT




       1
         Andrew M. Saul was sworn in as the Commissioner of Social Security on June 17, 2019,
during the pendency of this case. Therefore, pursuant to Federal Rule of Civil Procedure 25(d),
Andrew M. Saul is substituted as the Defendant in this case.
